Citation Nr: 0211442	
Decision Date: 09/05/02    Archive Date: 09/09/02

DOCKET NO.  95-33 078A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
status post cervical herniated nucleus pulposus (CHNP).

2.  Entitlement to an evaluation in excess of 20 percent for 
chronic lumbar strain with degenerative changes.

3.  Entitlement to an evaluation in excess of 10 percent for 
right shoulder bursitis.

4.  Entitlement to an evaluation in excess of 10 percent for 
metatarsalgia of the right great toe with arthritic changes.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for venous 
insufficiency.

7.  Entitlement to service connection for a right wrist 
disorder.

8.  Entitlement to service connection for a hearing loss.  

9.  Entitlement to service connection for a rectal disorder, 
to include hemorrhoids.  

10.  Entitlement to service connection for a deviated nasal 
septum.  




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from November 1972 to November 
1992.

Initially, the Board of Veterans' Appeals (Board) notes that 
in his original claim on appeal, the veteran sought 
compensable evaluations for his service-connected lumbar 
spine, right shoulder and right toe disorders, and an 
evaluation in excess of 10 percent for his cervical spine 
disorder.  Subsequent rating decisions increased the 
evaluations for these disorders to 20 percent, 10 percent, 10 
percent, and 40 percent, respectively.  The veteran has 
continued his appeal as to each of these disabilities.

The Board further notes that the veteran's representative has 
recently raised the issue of entitlement to service 
connection for a bilateral ear disorder that was denied by a 
rating decision in June 1996.  As the record does not reflect 
a notice of disagreement with that aspect of the decision, 
the Board will interpret the representative's comments as an 
application to reopen a claim for service connection for a 
bilateral ear disorder, and refer the claim to the regional 
office (RO) for appropriate adjudication.  

The Board further notes that it is undertaking additional 
development on the issues of entitlement to higher 
evaluations for a cervical spine disability, a lumbar spine 
disability, a right shoulder disability, and a right great 
toe disability, as well as for service connection for hearing 
loss, tinnitus, a right wrist disability, a deviated nasal 
septum, and for a rectal disorder, to include hemorrhoids 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903.)  After giving notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing these issues.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  Venous insufficiency of the lower extremities with 
associated venous stasis dermatitis is causally related to 
service.



CONCLUSION OF LAW

Venous insufficiency with associated venous stasis dermatitis 
was incurred in active service.  38 U.S.C.A. §§ 1110, 1112, 
1131 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to notice and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5103A (West Supp. 2001); See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which is 
effective August 29, 2001.  Except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2001).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).  

The Board has considered the effect of this new legislation 
as it pertains to the appellant's claim and finds that no 
further development is necessary as to this issue.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Specifically, the Board 
notes that the veteran has been informed via letters, a 
statement of the case and subsequent supplemental statements 
of the case of the evidence necessary to substantiate his 
claim.  The RO has secured medical records and the veteran 
has been examined in conjunction with the claim.  

The Board concludes that the duties to assist and to notify 
the veteran have been fulfilled, and there is no indication 
that there are additional documents that have not been 
obtained and would be pertinent to the present claim.  The 
appellant and his accredited representative have been 
accorded the opportunity to present evidence and argument in 
support of the claim.   

The RO made all reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claim.  No 
reasonable possibility exists that any other assistance would 
aid in substantiating the claim and the RO met its duty to 
assist the appellant.  38 U.S.C.A. § 5103A (West Supp. 2001).  
No further development is required in order to comply with 
VA's duty to assist.

The veteran's service medical records show that on service 
separation in July 1992, the veteran reported venous stasis 
discoloration to both ankles.  

VA outpatient records from September 1993 reflect an 
assessment that included venous stasis dermatitis.  In 
October 1993, the veteran also complained of right lower leg 
"lumps" and the impression was lipoma versus varicosities.  

VA treatment records from January 1994 reflect that the 
veteran reported a long history of right lateral calf pain on 
prolonged standing with bulging out of the calf muscle.  The 
assessment was mild, chronic deep venous insufficiency.  

While VA outpatient consultation in June 1994 concluded that 
lower extremities Doppler studies were within normal limits, 
that venous disease was doubtful, and that there was no 
definable pathology, a July 1994 record does note venous 
pigment in the lower extremities bilaterally which was 
associated with poor venous outflow to the feet.  

VA examination in August 1994 revealed brown stasis change of 
the skin of the medial distal leg.  The final diagnosis 
stasis dermatitis, without ulcers, varicosities, or scars 
thereof. 

The Board notes that service medical records reflect a 
separation examination in July 1992 which revealed a 
diagnosis of venous stasis discoloration to both ankles.  
Thereafter, venous stasis dermatitis was diagnosed within one 
year of service separation in September 1993 and mild venous 
insufficiency was diagnosed later in January 1994.  The Board 
notes that while an examiner determined that there was no 
disability associated with the veteran's venous problems in 
June 1994, an examiner continued to note in a July 1994 
record that venous pigment in the lower extremities 
bilaterally was associated with poor venous outflow to the 
feet, and the Board will conclude from his findings that 
there continues to be some venous disability manifested by 
discoloration and/or dermatitis.

Accordingly, giving the veteran the benefit of the doubt, the 
Board finds that service connection for this disorder which 
was diagnosed in service and shortly thereafter, is 
reasonably related to the veteran's military service.  
38 C.F.R. §§ 3.307, 3.309 (2001).  Thus service connection 
for venous insufficiency is warranted.

ORDER

Entitlement to service connection for venous insufficiency is 
granted.


		
	N. W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

